Citation Nr: 0121690	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  97-06 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected valvular heart disease, a residual of 
rheumatic fever.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
September 1944.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1996 rating decision of the Department of 
Veterans Affairs (VA) Seattle Regional Office (RO), which 
denied an increased rating for service-connected valvular 
heart disease, a residual of rheumatic fever.

By January 2001 rating decision, the RO granted an increased 
rating of 30 percent for his service-connected valvular heart 
disease.  Although each increase represents a grant of 
benefits, the Court has held that a decision awarding a 
higher rating, but less that the maximum available benefit 
does not abrogate the pending appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Thus, this matter continues to be a 
viable issue before the Board.

In April 1996 and again in December 1997, he submitted a 
claim pursuant to 38 U.S.C.A. § 1151.  As this issue has not 
yet been procedurally developed for appellate review, the 
Board refers it back to the RO for initial adjudication.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDING OF FACT

The veteran's valvular heart disease, a residual of rheumatic 
fever, is manifested by no more than mild mitral 
regurgitation and mild to moderate aortic insufficiency.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the veteran's valvular heart disease, a residual of rheumatic 
fever have not been met.  38 U.S.C.A. § 1110, 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.321, 4.3, 
4.104 Diagnostic Code 7000 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board concludes that although this claim was 
decided by the RO before enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), a remand to the RO for additional action is not 
warranted as VA has already met its obligations to the 
veteran under that statute.  As set forth in more detail 
below, all relevant facts have been adequately developed by 
the RO; given the facts of this case, there is no reasonable 
possibility that any further assistance to the veteran would 
aid in substantiating his claim.  The RO has obtained medical 
records from the Seattle VA Medical Center (MC), the only 
treatment facility identified by the veteran.  Additionally, 
the RO issued a statement of the case and three supplemental 
statements of the case, and the veteran was afforded three VA 
medical examinations.  In view of the foregoing, the Board 
finds that VA has fully satisfied its duty to the veteran 
under VCAA.  As the RO fulfilled the duty to assist, and 
because the change in law has no material effect on the 
adjudication of this claim, the Board finds that it can 
consider the merits of this appeal without prejudice to him.  
See Bernard v Brown, 4 Vet. App. 384 (1993).

Factual Background

The veteran was treated for acute, recurrent rheumatic fever 
in service in February 1944.  Thereafter, in September 1944, 
he was issued a Certificate of Disability for Discharge from 
service as a result of that disability.  

By October 1944 rating decision, the RO granted service 
connection for acute rheumatic fever, rated 50 percent 
disabling.  

By March 1945 rating decision, his rating was reduced to 10 
percent, and in June 1946, his disablity rating was increased 
to 30 percent.  By October 1947 rating decision, the RO 
reduced the evaluation of his service-connected valvular 
heart disease (due to rheumatic fever) to a noncompensable 
rating on the basis that no heart disease was found on 
medical examination in June 1947.

On February 1985 VA medical examination, the cardiologist 
diagnosed remote rheumatic fever with no evidence of current 
rheumatic valvular heart disease.  However, medical history 
was consistent with evidence for ischemic cardiovascular 
disease with myocardial infraction.  By April 1985 rating 
decision, the RO denied an increase in the veteran's 
evaluation for residuals of rheumatic fever.  

In July 1995, the veteran was hospitalized and ultimately 
diagnosed with angina.  A myocardial infraction was ruled 
out, and tests indicated mild left ventricular dysfunction, 
but no great change in cardiac function from his myocardial 
infraction in 1989.  

In September 1995, the veteran filed a claim for increased 
rating.  On January 1996 VA medical examination, the examiner 
diagnosed a history of coronary artery disease, status post 
myocardial infraction in 1984 and 1989, status post coronary 
artery bypass grafting in 1989, and a history of rheumatic 
fever.  However, there was no evidence of rheumatic heart 
disease on July 1995 echocardiogram.  By March 1996 rating 
decision, the RO denied an increased rating for valvular 
heart disease, a residual to rheumatic fever.

On October 1997 VA medical examination, he complained of left 
upper chest wall discomfort and indicated that his "balance 
[was] gone," and that he could not perform strenuous tasks.  
He complained of financial hardship related to his fixed 
income and suggested that only "foreigners" received 
government benefits.  The examiner diagnosed atherosclerotic 
coronary vascular disease, which he indicated was not a 
residual of rheumatic fever.  It was also reported that there 
was insufficient evidence to warrant a diagnosis of 
symptomatic valvular heart disease.  

In December 1997, the veteran stated that his rheumatic fever 
damaged his heart, that all of his service-connected 
disabilities had worsened, and that he wanted his 
compensation increased.  He also submitted a claim for 
compensation under 38 U.S.C.A. § 1151 for balance problems 
allegedly caused by medication prescribed at the Seattle VAMC 
during treatment for a suspected heart attack in the summer 
of 1995 or 1996.

On August 21, 2000 VA medical examination, the examiner 
indicated that the veteran's current symptoms were due to his 
coronary artery disease and not his valvular disease.  There 
was no evidence of rheumatic nodules or pericarditis or any 
other etiology of heart disease other that hypertension and 
coronary artery disease.  The heart did not appear enlarged.  
His metabolic equivalents (METs) were estimated to be between 
four and five.  The diagnosis was coronary artery disease due 
to hypertension.

An August 2000 echocardiogram report showed that the aortic 
cusps were mildly thickened with mild to moderate aortic 
insufficiency.  There was no aortic stenosis, and the 
ascending aorta was normal.  The mitral leaflets were diffuse 
and thickened, but without stenosis.  Mild mitral 
regurgitation and mild tricuspid regurgitation were seen on 
the right side of the heart; the left atrium was normal; the 
left ventricular diastolic dimension was at the upper limits 
of normal and the overall systolic function was mildly 
reduced.  

A September 2000 VA progress note indicated that the veteran 
was stable without angina.  

By January 2001 rating decision, his disability rating was 
increased from zero to 30 percent, effective August 21, 2000.

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2001), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2001).

Pyramiding, i.e., the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2001).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

When there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise the lower rating will be assigned.  38 
C.F.R. § 4.7.  All benefit of the doubt will be resolved in 
the veteran's favor.  38 U.S.C.A. § 5107 (West Supp. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 4.3.  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 10 Vet. App. 3 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

38 C.F.R. § 4.27 (2001) provides that unlisted disabilities 
requiring rating by analogy will be coded with the first two 
numbers of the schedule provisions for the most closely 
related body part and "99."  Hyphenated diagnostic codes 
are used when a rating under one code requires use of an 
additional code to identify the basis for the evaluation 
assigned.  The additional code is shown after the hyphen.  

Also, when an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  However, the assignment of a particular diagnostic 
code is completely dependent on the facts of a particular 
case.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995); Pernorio, 2 
Vet. App. at 629 (1992).  

Analysis

As noted above, by March 1996 rating decision, the RO denied 
an increased rating for valvular heart disease, a residual of 
rheumatic fever.  See 38 C.F.R. § 4.104, Diagnostic Code 7000 
(1995).

Under Code 7000, a 10 percent rating is warranted when, 
following active rheumatic heart disease, there is an 
identifiable valvular lesion, slight, if any dyspnea, and the 
heart is not enlarged.  A 30 percent rating is warranted from 
the termination of an established service episode of 
rheumatic fever, or its subsequent recurrence, with cardiac 
manifestations, during the episode or recurrence, for 3 
years, or diastolic murmur with characteristic EKG 
manifestations or definitely enlarged heart.  A 60 percent 
rating is assigned when the heart is definitely enlarged, 
with severe dyspnea on exertion, elevation of the systolic 
blood pressure, or such arrhythmia's as paroxysmal auricular 
fibrillation or flutter or paroxysmal tachycardia, with more 
than light manual labor precluded.  A 100 percent rating for 
inactive rheumatic heart disease requires clinical and X-ray 
confirmation of definite enlargement of the heart, dyspnea on 
slight exertion, rales, pretibial pitting at the end of the 
day, or other definite signs of beginning congestive failure; 
and preclusion of more than sedentary labor.  38 C.F.R. § 
4.104 (1995).

Effective January 12, 1998, that portion of VA's Schedule for 
Rating Disabilities addressing the cardiovascular system was 
amended to ensure that it used current medical terminology 
and unambiguous criteria, and that it reflected medical 
advances that had occurred since the previous review.  62 
Fed. Reg. No. 238, 65,207-24 (Dec. 11, 1997) (codified at 38 
C.F.R. § 4.104 (1998)).

Under the revised criteria for Code 7000, a 10 percent rating 
is warranted where a workload of greater than seven METs but 
not greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication required.  A 
30 percent rating is warranted where there is a workload of 
greater than five METs but not greater than seven METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating is warranted where there has been more than one 
episode of congestive heart failure in the past year; where a 
workload of greater than three METs but not greater than five 
METs results in dyspnea, fatigue, angina, dizziness or 
syncope; or where there is left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  A 100 percent 
rating is warranted for chronic congestive heart failure; 
where a workload of three METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope; or where there is 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  38 C.F.R. § 4.104 (2001) (one MET is 
the energy cost of standing quietly at rest and represents an 
oxygen uptake of 3.5 milliliters per kilogram of body weight 
per minute.  When the level of METs at which dyspnea, 
fatigue, angina, dizziness, or syncope develops is required 
for evaluation, and a laboratory determination of METs by 
exercise testing cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be 
used.)).

The record indicates that the majority of the veteran's 
heart-related symptoms are not related to valvular heart 
disease; rather, they stem from his nonservice-connected 
atherosclerotic coronary vascular disease.  Indeed, the bulk 
of the evidence suggests that his valvular heart disease is 
asymptomatic.  However, August 2000 diagnostic testing 
revealed mild mitral regurgitation and mild to moderate 
aortic insufficiency suggesting worsened disability.  Such 
symptoms warrant a rating of 30 percent under the revised 
criteria, but no more.  Although there is no evidence of 
cardiac hypertrophy or dilation, other symptoms of rheumatic 
heart disease are evident from testing performed in August 
2000.  The higher evaluation of 60 percent is not warranted 
because the veteran's service-connected rheumatic heart 
disease symptoms are currently mild in nature.

Under the old provisions, the veteran would have been 
entitled to no more than a 10 percent evaluation as his 
rheumatic heart disease has been inactive for several 
decades, and he has only demonstrated mild symptomatology on 
August 2000 tests.  The higher evaluation of 30 percent would 
require a recurrence of rheumatic fever and other symptoms.  
The record is silent with regard to active rheumatic fever in 
the past several decades, and the veteran has not displayed 
the symptoms required for the 30 percent evaluation under the 
old criteria.  

The veteran is entitled to be rated under the provisions most 
favorable to him as the regulations regarding his disability 
were amended during the pendency of his appeal.  Karnas, 
supra.  Hence, the Board concludes that he is entitled to a 
30 percent rating under the revised criteria of 38 C.F.R. 
§ 4.104, Code 7000; see also 38 U.S.C.A. § 5107.

Consideration has also been given to the potential 
application of various provisions of 38 C.F.R. Parts 3 and 4 
(2001) whether or not raised by the veteran, as required by 
Schafrath, supra.  However, the Board finds no basis on which 
to assign a higher disability evaluation in that the veteran 
manifests no separate and distinct symptoms of valvular heart 
disease resulting from rheumatic fever not contemplated in 
the currently assigned 30 percent rating permitted under the 
Schedule.


ORDER

An evaluation in excess of 30 percent for valvular heart 
disease, a residual of rheumatic fever, is denied.



		
	J.F. Gough
	Member, Board of Veterans' Appeals

 

